DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the invention as claimed in claim 14 (see 12 2nd paragraph rejection below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10829954 and claims 1-17 of U.S. Patent No. 10557286. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The current claims are drawn to a deadbolt pivot plate assembly that comprises a hinge assembly, opposing plates that capture the hinge assembly allowing the assembly to pivot. 
These and other limitations are presented in the claims of the ‘954 and ‘286 patents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires that the hinge assembly is mountable and pivotable with respect to an outer lead end of the bolt housing. At the instant, the limitation is indefinite.
First, the limitation is indefinite since the hinge assembly, as a whole, is not mountable and pivotable with respect to the outer lead end of the bolt housing. The limitation implies different interpretation that will not have support in the application.
As illustrated by the applicant, the hinge assembly, which is plate hinges 506a, 506b, are at opposite sides of the outer lead end of the bolt housing. 
Second, as described and illustrated, the hinge assembly, which is plates hinges 506, are mounted and pivotable with respect to plate hinge pivot pins 106a, 106b that are provided on the outer lead end of the bolt housing. 
Therefore, in order to continue with the examination, the limitation will be interpreted as mentioned above. Correction is required.

Claims 1, 9 and 14, the invention is drawn to a deadbolt pivot plate assembly that will pivot. However, the claims fail to establish to the assembly pivots or the function, which is that the pivoting of the deadbolt pivot plate assembly is to adjust the assembly for misalignments between the door and the jamb (the misalignment will make the assembly to pivot).
Therefore, in order to continue with the examination, the limitation will be interpreted as mentioned above. Correction is required.

Claim 14, the claimed invention is indefinite. 
First, the claim requires that the hinge assembly is aligned on an axis on the bolt housing. If the hinge assembly is just aligned to an axis, then how is supposed to pivot?
As mentioned before, the hinge assembly, which is plate hinges 506a, 506b, are at opposite sides of the outer lead end of the bolt housing and are mounted and pivotable with respect to plate hinge pivot pins 106a, 106b that are provided on the outer lead end of the bolt housing. Correction is required.
Second, the claim requires a plate, and then the plate, when attached to the door, is either parallel and at an oblique angle.
There is no basis for a device that just comprise a plate and also it is unclear how it works with just one plate. As illustrated, the device described comprises back and front plates that sandwich the plate hinge. 
Also, the limitation is indefinite since in order to perform that, the plate is rotated, not that is just mounted to the door. 
Therefore, in order to continue with the examination, a broad interpretation will be given. Correction is required.

As to claims 18 and 19, the claims requires the limitation “plate hinges”. At the instant, claim 14 does not provide support for a plurality of plate hinges. Claim 14 just provide support for one plate hinge.
Furthermore, there is no support for the term “plate hinge”. Claim 14 requires a plate.
Therefore, in order to continue with the examination, claims 18 and 19 will be examined as depending from claim 15, which provide support for “plates”. Correction is required.

As to claim 18, the claim requires that the plates provide a torsional spring force throughout the range of motion. At the instant, from the claim language, it is unclear how. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 17 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 332,849 to Voll. 

    PNG
    media_image1.png
    687
    895
    media_image1.png
    Greyscale

Voll discloses a deadbolt pivot plate assembly for angled attachment to a beveled door edge of a door that comprises a hinge assembly (E and D) aligned on an axis (formed by D) proximate to an open end of a bolt housing (B and C), and enabling a plate (A) attached to the bolt housing to pivot on the axis.
Wherein, when moved, the plate is parallel to a surface of the beveled edge of the door and at an oblique angle relative to the bolt housing (figs 2-4).
The deadbolt pivot plate assembly is vertically pivotable throughout a range of motion (figs 2-4) and is capable of provide a rattle-free attachment to the door. 


Claim(s) 14, 17 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 166,797 to Mix. 

    PNG
    media_image2.png
    614
    1162
    media_image2.png
    Greyscale

Mix discloses a deadbolt pivot plate assembly for angled attachment to a beveled door edge of a door that comprises a hinge assembly (a and b) aligned on an axis (formed by b) proximate to an open end of a bolt housing (A), and enabling a plate (B) attached to the bolt housing to pivot on the axis.
Wherein, when moved, the plate is parallel to a surface of the beveled edge of the door and at an oblique angle relative to the bolt housing (fig 2).
The deadbolt pivot plate assembly is vertically pivotable throughout a range of motion and is capable of provide a rattle-free attachment to the door. 




Allowable Subject Matter
Claims 1 and 9, as interpreted above, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16, 18 and 19, as interpreted, will also be allowed since the claim depends from claim 15 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



July 26, 2022